DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claims 1-20 have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 recites “wherein displacement of said guided frame relative to said clamp element is configured to urge corresponding displacement.”  The use of the term urge implies that there is some biasing or spring element which provides a force to the backrest, however, there does not appear to be an urging or biasing force in the adjustment mechanism. 
Claim 2, line 3, recites “said axis.”  It is unclear whether said axis refers to the longitudinal axis or the first axis of claim 1.  Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1- is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Samila et al. (US 2006/0076814) (“Samila”).  Samila discloses an adjustment mechanism configured for adjusting a backrest of a chair, comprising: a clamp element (fig. 13: 70b) configured to be fixedly attached to a static frame (fig. 13: 24), which extends along a longitudinal axis; a guided frame (fig. 13: 50b) selectively moveably coupled to said clamp element and configured to be fixedly attached to said backrest, and wherein displacement of said guided frame relative to said clamp element is configured to urge corresponding displacement of said backrest either axially along a first axis extending generally transversely with respect to said longitudinal axis or angularly with respect to said longitudinal axis (Abstract: “The fasteners have a first condition securing the bracket from movement relative to the clamp and having a second condition enabling adjustment of both the front to back position and the angular position of the backrest relative to the back cane.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samila.  Samila teaches a screw (fig. 13: 134) at least partially extending through said guided frame and extend along second and third axes, which are generally parallel to said first axis; a guiding element (fig. 13: 138)  having an internally threaded bore; and wherein said guided frame is moveably coupled to said clamp element by a threadable engagement between said screw with said internally threaded bores of said guiding element.  
Samila fails to teach at least two screws with two corresponding guiding elements.  However, it would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to modify the guided frame to include a second screw and guiding element as a mere duplication of parts in order to provide the desired rotation of the guided frame 50b (paragraph 0052: “a depth adjuster screw 134 is mounted on the bracket 50b for rotation”).
As concerns claims 3 and 13, Samila, as modified, teaches wherein said guided frame is moveable relative to said clamp element upon rotation of at least one of said at least two lead screws (paragraph 0052: “a depth adjuster screw 134 is mounted on the bracket 50b for rotation”).
As concerns claims 5 and 15, Samila, as modified, teaches wherein upon rotation of one of said at least two lead screws, the guided frame is angularly displaced relative to said longitudinal axis (paragraph 0052: “a depth adjuster screw 134 is mounted on the bracket 50b for rotation”).
As concerns claims 6 and 16, Samila, as modified, teaches wherein upon rotation of said at least two lead screws to a different rotational extent, the guided frame is angularly displaced relative to said longitudinal axis (rotating the two screws different extents would cause angular displacement).
As concerns claims 7 and 17, Samila, as modified, teaches wherein said guiding elements are moveable within sockets formed in said clamping element upon rotation of one of 
As concerns claims 8 and 18, Samila, as modified, teaches wherein said displacement of said guided frame relative to said clamp element provides for axial adjustment of said backrest along said first axis.  Samila, as modified, does not expressly teach the increments of axial adjustment of the backrest, however, it would have been obvious to try in increments ranging between 0.5 - 3mm in order to provide the desired amount of backrest movement and comfort.
As concerns claims 9 and 19, Samila, as modified, teaches wherein said guided frame is automatically self-locked relative to said clamp element when not manipulated by a user, due to threadable engagement between said at least two lead screws and said at least two guiding elements (the guided frame is not moved when not manipulated by a user).
As concerns claims 10 and 20, Samila, as modified, teaches wherein said displacement of said guided frame relative to said clamp element provides for angular adjustment of said backrest with respect to said longitudinal axis.  Samila, as modified, does not expressly teach the increments of angular adjustment, however, it would have been obvious to a person having ordinary skill in the art to try increments ranging between 0.5 - 3 degrees in order to provide the desired amount of backrest movement and comfort.
As concerns claim 12, Samila teaches a fixedly positionable clamp element (fig. 13: 70b) arranged along a longitudinal axis; a guided frame (fig. 13: 50b), which is selectively moveably coupled with respect to said fixedly positionable clamp element and being arranged along a first axis extending generally transversely with respect to said longitudinal axis; a screw (fig. 13: 134) at least partially extending through said guided frame and extend along second and third axes, which are generally parallel to said first axis; a guiding element (fig. 13: 138)  having an internally threaded bore; and wherein said guided frame is moveably coupled to said clamp 
Samila fails to teach at least two screws with two corresponding guiding elements.  However, it would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to modify the guided frame to include a second screw and guiding element as a mere duplication of parts in order to provide the desired rotation of the guided frame 50b (paragraph 0052: “a depth adjuster screw 134 is mounted on the bracket 50b for rotation”).

Allowable Subject Matter
Claims 4 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Samila, as modified, fails to teach wherein upon rotation of both of said at least two lead screws to the same rotational extent, the guided frame is urged to translate axially along said first axis (“A depth adjuster screw 134 is mounted on the bracket 50b for rotation, but not axial movement, relative to the bracket 50b.”), or wherein at least one of said at least two lead screws has a bore through which a safety pin is inserted to positively lock said backrest in place.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J BRINDLEY whose telephone number is (571)270-7231. The examiner can normally be reached Mon-Fri, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY J BRINDLEY/Primary Examiner, Art Unit 3636